     Case 4:15-cr-00263 Document 171 Filed on 10/28/19 in TXSD Page 1 of 11



                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

UNITED STATES OF AMERICA                          §
                                                  §
      versus                                      §             4:15-CR-263-01
                                                  §          JUDGE LYNN HUGHES
ASHER KHAN                                        §

      DEFENDANT’S BRIEFING ON THE LAW AFFECTING RESENTENCING

TO THE HONORABLE LYNN HUGHES:

1.     Defendant Asher Khan provides the following authorities for the Court to consider when

resentencing Khan:

Remand

2.     The Fifth Circuit remanded this case because:

       The district court’s conclusion that the enhancement would result in impermissible
       double counting was mistaken.
       ...

       The district court’s conclusion that the enhancement does not apply to conduct
       intended to influence a foreign government was also mistaken.
       ...

       Lastly, to the extent the district court reasoned that there are “degrees of terrorism,”
       some of which were insufficient to satisfy the enhancement’s requirements, the
       district court was also mistaken.
       ...

       As noted, the district court committed procedural error in concluding, as a
       matter of law, that the terrorism enhancement does not apply and therefore
       failing to determine whether, as a factual matter, the enhancement applies.
       “[W]e must remand unless the error was harmless.” To show that an error is
       harmless, Khan, as the proponent of the sentence, must show that the district
       court (1) would have imposed the same sentence if it had not made the error and
       (2) would have done so for the same reasons. Then, Khan must demonstrate
       that the district court “was not influenced in any way by the erroneous
       Guidelines calculation.” The record before us does not permit either conclusion.
       It is therefore necessary to vacate Khan’s original sentence and remand for
     Case 4:15-cr-00263 Document 171 Filed on 10/28/19 in TXSD Page 2 of 11



       resentencing.

U.S. v. Khan, ___ F.3d ___ (18-20519) (5th Cir. 2019) (Bolding added).

3.     The Fifth Circuit’s opinion demonstrates that it believes the “terrorism enhancement”

contained in U.S.S.G. § 3A1.4(a) should apply in Khan’s case. Consequently, Khan has not re-

asserted his objection to the enhancement’s application in his response to the revised presentence

investigation report (PSR). However, even if the enhancement is applied, this Court still has the

authority to vary downward from the calculated Guidelines’ range and sentence Khan to “time

served” or any other sentence it deems appropriate for this case.

The Mandate Rule/Law Of The Case Doctrine

4.     At Khan’s initial sentencing, the prosecution sought to have an additional two offense levels

added pursuant to U.S.S.G. §2M5.3(b)(E) because the offense allegedly involved the provision of

“funds or other material support or resources with the intent, knowledge, or reason to believe they

are to be used to commit or assist in the commission of a violent act . . .” This Court rejected the

enhancement. See Sentencing Transcript, docket entry 130, pages 20-21. The government did not

appeal the Court’s ruling on this issue. The government is foreclosed from seeking this enhancement

again because:

       . . . the mandate rule, which is a corollary or specific application of the law of the
       case doctrine, prohibits a district court on remand from reexamining an issue of
       law or fact previously decided on appeal and not resubmitted to the trial court
       on remand. This prohibition covers issues decided both expressly and by necessary
       implication, and reflects the jurisprudential policy that once an issue is litigated and
       decided, “‘that should be the end of the matter.’” This rule is essential to the
       orderly administration of justice, as it is aimed at preventing obstinate litigants
       from repeatedly reasserting the same arguments and at discouraging opportunistic
       litigants from appealing repeatedly in the hope of acquiring a more favorable
       appellate panel.

U. S. v. Pineiro, 470 F.3d 200 (5th Cir. 2006), citing U.S. v. Matthews, 312 F.3d 652, 657 (5th

                                                  2
     Case 4:15-cr-00263 Document 171 Filed on 10/28/19 in TXSD Page 3 of 11



Cir.2002). (Bolding added).

5.     “[A]s most commonly defined, the [law of the case] doctrine posits that when a court decides

upon a rule of law, that decision should continue to govern the same issues in subsequent stages in

the same case.” (quoting Arizona v. California, 460 U.S. 605, 618 (1983) (internal quotation marks

omitted)). See also U.S. v. Rhine, ___ F.3d ___ (10-10037) (5th Cir. 2011).

6.     Although the revised PSR again includes this enhancement, this Court’s prior ruling - and

the government’s decision not to appeal the ruling - mean the enhancement cannot be a factor at

Khan’s resentencing. The same is true of the government’s arguments that Khan was responsible

for actions taken by Khan’s friend, Abdullah Ali/Sixto Garcia. This Court rejected that premise and

the government did not appeal.

Post-Sentencing Conduct

7.     Khan’s post-sentencing conduct, however, can and should be a factor at his resentencing.

Reagrding resentencing, the Supreme Court holds:

       District courts post-Booker may consider evidence of a defendant’s
       postsentencing rehabilitation at resentencing and such evidence may, in appropriate
       cases, support a downward variance from the advisory Guidelines range. On
       remand, the District Court should consider and give appropriate weight to that
       evidence, as well as any additional evidence concerning [the defendant’s]
       conduct since his last sentencing.
       ...

       We hold that when a defendant’s sentence has been set aside on appeal, a district
       court at resentencing may consider evidence of the defendant’s postsentencing
       rehabilitation and that such evidence may, in appropriate cases, support a
       downward variance from the now-advisory Federal Sentencing Guidelines range.

Pepper v. United States, 562 U.S. 476 (2011)

8.     “It has been uniform and constant in the federal judicial tradition for the sentencing judge

to consider every convicted person as an individual and every case as a unique study in the human

                                                3
     Case 4:15-cr-00263 Document 171 Filed on 10/28/19 in TXSD Page 4 of 11



failings that sometimes mitigate, sometimes magnify, the crime and the punishment to ensue.” Koon

v. United States, 518 U. S. 81, 113 (1996). Underlying this tradition is the principle that “the

punishment should fit the offender and not merely the crime.” Williams v. New York, 337 U.S. 241,

247 (1949). See also Pennsylvania ex rel. Sullivan v. Ashe, 302 U.S. 51, 55 (1937)(“For the

determination of sentences, justice generally requires consideration of more than the particular acts

by which the crime was committed and that there be taken into account the circumstances of the

offense together with the character and propensities of the offender.”). Permitting sentencing courts

to consider the widest possible breadth of information about a defendant “ensures that the

punishment will suit not merely the offense but the individual defendant.” Wasman v. United

States, 468 U. S. 559, 564 (1984).

9.     Although somewhat lengthy, the following excerpt from the Supreme Court’s decision in

Pepper is critical to Khan’s resentencing:

       In light of the federal sentencing framework described above, we think it clear that
       when a defendant’s sentence has been set aside on appeal and his case remanded for
       resentencing, a district court may consider evidence of a defendant’s rehabilitation
       since his prior sentencing and that such evidence may, in appropriate cases, support
       a downward variance from the advisory Guidelines range.

       ...

       In addition, evidence of postsentencing rehabilitation may be highly relevant to
       several of the §3553(a) factors that Congress has expressly instructed district courts
       to consider at sentencing. For example, evidence of postsentencing rehabilitation
       may plainly be relevant to “the history and characteristics of the defendant.”
       §3553(a)(1). Such evidence may also be pertinent to “the need for the sentence
       imposed” to serve the general purposes of sentencing set forth in §3553(a)(2) -
       in particular, to “afford adequate deterrence to criminal conduct,” “protect the
       public from further crimes of the defendant,” and “provide the defendant with
       needed educational or vocational training . . . or other correctional treatment
       in the most effective manner.” §§3553(a)(2)(B)–(D); see [U.S. v. McMannus, 496
       F. 3d 846, 853 (8th Cir. 2007)] (Melloy, J., concurring) (“In assessing . . .deterrence,
       protection of the public, and rehabilitation, 18 U. S. C. §3553(a)(2)(B)(C) & (D),

                                                  4
    Case 4:15-cr-00263 Document 171 Filed on 10/28/19 in TXSD Page 5 of 11



       there would seem to be no better evidence than a defendant’s post-incarceration
       conduct”). Postsentencing rehabilitation may also critically inform a sentencing
       judge’s overarching duty under §3553(a) to “impose a sentence sufficient, but
       not greater than necessary” to comply with the sentencing purposes set forth in
       §3553(a)(2).

       As the original sentencing judge recognized, the extensive evidence of Pepper’s
       rehabilitation since his initial sentencing is clearly relevant to the selection of an
       appropriate sentence in this case. Most fundamentally, evidence of Pepper’s
       conduct since his release from custody in June 2005 provides the most up-to-
       date picture of Pepper’s “history and characteristics.” §3553(a)(1); see United
       States v. Bryson, 229 F. 3d 425, 426 (CA2 2000) (“[A] court’s duty is always to
       sentence the defendant as he stands before the court on the day of sentencing”). At
       the time of his initial sentencing in 2004, Pepper was a 25-year-old drug addict who
       was unemployed, estranged from his family, and had recently sold drugs as part of
       a methamphetamine conspiracy. By the time of his second resentencing in 2009,
       Pepper had been drug-free for nearly five years, had attended college and achieved
       high grades, was a top employee at his job slated for a promotion, had re-established
       a relationship with his father, and was married and supporting his wife’s daughter.
       There is no question that this evidence of Pepper’s conduct since his initial
       sentencing constitutes a critical part of the “history and characteristics” of a
       defendant that Congress intended sentencing courts to consider. §3553(a).

       Pepper’s postsentencing conduct also sheds light on the likelihood that he will
       engage in future criminal conduct, a central factor that district courts must
       assess when imposing sentence. See §§3553(a)(2)(B)–(C); Gall, 552 U. S., at 59
       (“Gall’s self-motivated rehabilitation . . . lends strong support to the conclusion that
       imprisonment was not necessary to deter Gall from engaging in future criminal
       conduct or to protect the public from his future criminal acts” (citing
       §§3553(a)(2)(B)–(C))). As recognized by Pepper’s probation officer, Pepper’s
       steady employment, as well as his successful completion of a 500-hour drug
       treatment program and his drug-free condition, also suggest a diminished need
       for “educational or vocational raining . . . or other correctional treatment.”
       §3553(a)(2)(D). Finally, Pepper’s exemplary postsentencing conduct may be
       taken as the most accurate indicator of “his present purposes and tendencies
       and significantly to suggest the period of restraint and the kind of discipline that
       ought to be imposed upon him.” [Pennsylvania ex rel. Sullivan v. Ashe, 302 U. S.
       51, 55 (1937)]. Accordingly, evidence of Pepper’s postsentencing rehabilitation
       bears directly on the District Court’s overarching duty to “impose a sentence
       sufficient, but not greater than necessary” to serve the purposes of sentencing.
       §3553(a).

Pepper v. United States, 131 S. Ct. 1229 (2011) (Bolding added).


                                                  5
      Case 4:15-cr-00263 Document 171 Filed on 10/28/19 in TXSD Page 6 of 11



Sentencing Procedure

10.     After United States v. Booker, 543 U.S. 220 (2005), federal courts of appeals review

sentences for reasonableness. Id., at 261-62. The Supreme Court has since clarified how a Booker

reasonableness review should be conducted:

        Regardless of whether the sentence imposed is inside or outside the Guidelines range,
        the appellate court must review the sentence under an abuse-of-discretion standard.
        It must first ensure that the district court committed no significant procedural error,
        such as failing to calculate (or improperly calculating) the Guidelines range, treating
        the Guidelines as mandatory, failing to consider the § 3553(a) factors, selecting a
        sentence based on clearly erroneous facts, or failing to adequately explain the chosen
        sentence – including an explanation for any deviation from the Guidelines range.
        Assuming that the district court’s sentencing decision is procedurally sound, the
        appellate court should then consider the substantive reasonableness of the
        sentence imposed under an abuse-ofdiscretion standard. When conducting this
        review, the court will, of course, take into account the totality of the
        circumstances, including the extent of any variance from the Guidelines range.
        If the sentence is within the Guidelines range, the appellate court may, but is not
        required to, apply a presumption of reasonableness. It may consider the extent of
        the deviation, but must give due deference to the district court’s decision that
        the § 3553(a) factors, on a whole, justify the extent of the variance. The fact that
        the appellate court might reasonably have concluded that a different sentence
        was appropriate is insufficient to justify reversal of the district court.

Gall v. United States, 128 S. Ct. 586, 597 (2007) (citation omitted) (Bolding added).

11.     Gall requires the District Court to adequately explain the sentence it imposed. Particularly,

“[a]fter settling on the appropriate sentence, [the sentencing judge] must adequately explain the

chosen sentence to allow for meaningful appellate review and to promote the perception of fair

sentencing.” Gall, 128 S. Ct. at 597 (citing Rita v. United States, 127 S. Ct. 2456 (2007)); see also

Rita, 127 S. Ct. at 2468 (“The sentencing judge should set forth enough to satisfy the appellate court

that he has considered the parties’ arguments and has a reasoned basis for exercising his own legal

decisionmaking authority.”) (citation omitted) and at 2469 (“By articulating reasons, even if brief,

the sentencing judge not only assures reviewing courts (and the public) that the sentencing process

                                                  6
      Case 4:15-cr-00263 Document 171 Filed on 10/28/19 in TXSD Page 7 of 11



is a reasoned process but also helps that process evolve.”); cf. 18 U.S.C. § 3553(c) (requiring

district court, “at the time of sentencing, [to] state in open court the reasons for its imposition of

the particular sentence”).

12.     The D.C. Circuit cogently summarized the procedural requirements set forth in Gall (and

elsewhere) that a district court must meet when it decides to impose a sentence outside of the

applicable Guideline range:

        Given the broad substantive discretion afforded to district courts in sentencing,
        there are concomitant procedural requirements they must follow. These
        requirements serve two primary purposes: they develop an adequate record so that
        appellate courts can perform substantive review, and they guarantee that sentencing
        judges continue “to consider every convicted person as an individual,” Gall, 128 S.
        Ct. at 598. Both the Sentencing Act and the relevant precedent spell out what a
        district judge must do.

        The judge “should begin all sentencing proceedings by correctly calculating the
        applicable Guidelines range.” Id. at 596.

        Next, after hearing argument from the parties, the judge should consider “all
        of the § 3553(a) factors to determine whether they support the sentence
        requested by a party,” and “make an individualized assessment based on the
        facts presented.” Gall, 128 S. Ct. at 596-97; see also 18 U.S.C. § 3553(a); §
        3583(e)(3) (citing particular § 3553(a) factors as relevant for a decision to revoke
        supervised release).

        If the court decides to impose a sentence outside the Guidelines, it “must
        consider the extent of the deviation and ensure that the justification is
        sufficiently compelling to support the degree of the variance.” Gall, 128 S. Ct.
        at 597.

        In particular, “a major departure should be supported by a more significant
        justification than a minor one.” Id. Finally, the judge “must adequately explain
        the chosen sentence to allow for meaningful appellate review and to promote the
        perception of fair sentencing.” Id.

        The degree of explanation required depends on the circumstances. At a
        minimum, a sentencing judge must “state in open court the reasons for [his]
        imposition of the particular sentence.” 18 U.S.C. § 3553(c). If the sentence
        departs from the relevant guideline or policy statement, the reasons “must also

                                                  7
      Case 4:15-cr-00263 Document 171 Filed on 10/28/19 in TXSD Page 8 of 11



        be stated with specificity in the written order of judgment and commitment.”
        § 3553(c)(2).

In re Sealed Case, F.3d , 2008 WL 2245367, at *2 (D.C. Cir. 2008) (Bolding added); see also U.S.

v. Mares, 402 F.3d 511, 519 (5th Cir.), cert. denied 546 U.S. 828 (2005).

13.     As the Fifth Circuit stated in Mares,

        [W]hen the judge elects to give a non-Guideline sentence, she should carefully
        articulate the reasons she concludes that the sentence she has selected is appropriate
        for that defendant. These reasons should be fact specific and include, for
        example, aggravating or mitigating circumstances relating to personal
        characteristics of the defendant, his offense conduct, his criminal history,
        relevant conduct or other facts specific to the case at hand which led the court
        to conclude that the sentence imposed was fair and reasonable.

Mares, 402 F.3d at 519 (footnote omitted) (Bolding added).

14.     Simply stating that the sentence was warranted pursuant to 18 U.S.C. § 3553(a) will not

suffice. A district court must do more than utter that it has considered a statutory sentencing factor

when exercising or declining to exercise its discretion at sentencing. See U.S. v. Cunningham, 429

F.3d 673, 679 (7th Cir. 2005). A rote utterance does not allow for appellate review of the district

court’s discretionary decision and constitutes either a failure of the district court to exercise or to

show that it exercised its discretion. Cunningham, 429 F.3d at 679. See also U.S. v. Castillo, 430

F.3d 230 (5th Cir. 2005) (vacating departure downward where there was no evidence to support

departure ground that the defendant would be endangered in prison on account of his illness).

15.     When resentencing Khan, this Court is required to consider the Guidelines but is not required

to follow them. The Supreme Court’s decisions “post-Booker make clear that a district court may

in appropriate cases impose a non-Guidelines sentence based on a disagreement with the

Commission’s views.” Pepper v. United States, 131 S. Ct. 1229, 1247 (2011). “In appropriate



                                                  8
      Case 4:15-cr-00263 Document 171 Filed on 10/28/19 in TXSD Page 9 of 11



cases, district courts certainly may disagree with the Guidelines for policy reasons and may adjust

a sentence accordingly.” U.S. v. Mondragon-Santiago, 564 F.3d 357, 367 (5th Cir. 2009).

Conclusion

16.     At resentencing, this Court is required to calculate Khan’s sentence under the advisory

Guidelines. However, the mandate rule and law of the case doctrine preclude reapplication of a two

offense level enhancement pursuant to U.S.S.G. §2M5.3(b)(E).

17.     Afterwards, the Court is free to determine if the factors listed in 18 U.S.C. §3553(a), and the

requirement that Khan’s sentence be sufficient but not greater than neccessary to meet the goals of

the sentencing statute, warrant a downward variance. In making this determination, the Supreme

Court instructs that Khan’s post-sentencing conduct can be considered.

18.     According to 18 U.S.C. §3553(a), this Court, shall consider the following in determining the

particular sentence to be imposed:

(1) the nature and circumstances of the offense and the history and characteristics of the
defendant;

(2) the need for the sentence imposed -

      (A) to reflect the seriousness of the offense, to promote respect for the law, and to
provide just punishment for the offense;

        (B) to afford adequate deterrence to criminal conduct;

        (C) to protect the public from further crimes of the defendant; and

       (D) to provide the defendant with needed educational or vocational training, medical
care, or other correctional treatment in the most effective manner;

(3) the kinds of sentences available;

(4) the kinds of sentence and the sentencing range established for -

        (A) the applicable category of offense committed by the applicable category of

                                                  9
      Case 4:15-cr-00263 Document 171 Filed on 10/28/19 in TXSD Page 10 of 11



defendant as set forth in the guidelines -

                (i) issued by the Sentencing Commission pursuant to section 994(a)(1) of title 28,
United States Code, subject to any amendments made to such guidelines by act of Congress
(regardless of whether such amendments have yet to be incorporated by the Sentencing Commission
into amendments issued under section 994(p) of title 28); and

               (ii) that, except as provided in section 3742(g), are in effect on the date the defendant
is sentenced; or

        (B) in the case of a violation of probation or supervised release, the applicable guidelines or
policy statements issued by the Sentencing Commission pursuant to section 994(a)(3) of title 28,
United States Code, taking into account any amendments made to such guidelines or policy
statements by act of Congress (regardless of whether such amendments have yet to be incorporated
by the Sentencing Commission into amendments issued under section 994(p) of title 28);

(5) any pertinent policy statement -

       (A) issued by the Sentencing Commission pursuant to section 994(a)(2) of title 28, United
States Code, subject to any amendments made to such policy statement by act of Congress
(regardless of whether such amendments have yet to be incorporated by the Sentencing Commission
into amendments issued under section 994(p) of title 28); and

       (B) that, except as provided in section 3742(g), is in effect on the date the defendant is
sentenced.

(6) the need to avoid unwarranted sentence disparities among defendants with similar records
who have been found guilty of similar conduct; and

(7) the need to provide restitution to any victims of the offense.

(Bolding added).

19.     The Court should address each of these factors when announcing Khan’s sentence. The

totality of the facts in this case - including Khan’s post-sentencing conduct - warrant the re-

imposition of Khan’s original 18 months imprisonment or a sentence of “time served.”.




                                                  10
Case 4:15-cr-00263 Document 171 Filed on 10/28/19 in TXSD Page 11 of 11



                                             Respectfully submitted,

                                             /s/ David Adler
                                             ____________________
                                             David Adler
                                             State Bar of Texas 00923150
                                             Southern District of Texas 17942
                                             6750 West Loop South
                                             Suite 120
                                             Bellaire (Houston), Texas 77401
                                             (713) 666-7576
                                             (713) 665-7070 (Fax)

                                             Attorney for Defendant,
                                             Asher Khan


                          CERTIFICATE OF SERVICE

  A copy of this pleading was provided to the AUSA via e-mail on October 28, 2019.

                                             /s/ David Adler
                                             ____________________
                                             David Adler




                                        11
